DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on June 8, 2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1 – 9 are allowable over the Prior Art of Record because it fails to teach or suggest a method of measuring a size of edge defects of glass sheets using an edge defect gauge, the method comprising the step of aligning an edge of the glass sheet with one of the side edges of the body, the dog ear defect coextending with the edge of the glass sheet; aligning an adjacent edge of the glass sheet with the one of the end edges such that the dog ear extends over the dog ear measuring projection; and determining if at least one 

Claims 10 – 15 are allowable over the Prior Art of Record because it fails to teach or suggest an edge defect gauge that measures a size of edge defects of glass sheets, the edge defect gauge comprising at least one of (i) a dog ear measuring projection extending outward from one of the end edges at one of the side edges, the dog ear measuring projection having a predetermined height and a predetermined length or (ii) a cantilever measuring recess extending inward from the other end edge at the one of the side edges in combination with the remaining limitations of the claims.


Claims 16 – 20 are allowable over the Prior Art of Record because it fails to teach or suggest a method of measuring a size of edge defects of glass sheets using an edge defect gauge, the method comprising the step of placing the edge defect gauge on the glass sheet, the edge defect gauge comprising a body including opposite end edges and opposite side edges that extend between the end edges forming a body, and a cantilever measuring recess extending inward from one of the end edges at one of the side edges, the cantilever measuring recess having a predetermined height and a predetermined length; aligning an edge of the glass sheet with the one of the side edges of the body, the cantilever chip located at the edge of the glass sheet; and aligning an adjacent edge of the 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are relevant to the technology but does not disclose the combination as claimed:
Hill et al. (US Pub. No. 2008/0204741)
Maezono et al. (US 6,930,772)
Masao et al. (US 5,311,276)
Leser (US 4,492,477)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
February 12, 2022




/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861